Taliaferro, J.
This suit is founded upon an injunction taken out by the plaintiffs to restrain the defendant from proceeding against them by order of seizure and sale, to enforce the payment of $9,982 46 and interest, claimed to be due the city for taxes assessed upon the capital of plaintiffs, for the year 1862. Plaintiffs allege this tax to be illegal, and pray relief accordingly.
Upon the trial below, there was judgment perpetuating the injunction, and the defendant has appealed.
The facts relating to this case are stated in the opinion of the Oourt, rendered in the case between the same parties, on the same issues made in regard to the taxes for the year 1861, claimed by the city from the insurance company on the same grounds, which case is numbered 889 on the docket of this court.
For the reasons assigned in the opinion rendered in that case, it is ordered, adjudged and decreed that the judgment rendered by the District Oourt, in this case, perpetuating the injunction, be affirmed, the defendant and appellant paying costs in' both courts.